The facts sufficiently appear in the opinion.
The relator petitions this court for a peremptory writ ofmandamus to compel the respondent, as state controller, to draw his warrant on the state treasurer, in favor of relator, for the sum of $1,200, the sum appropriated for him by an act of the legislature entitled "An act to pay the deficiencies in the appropriations for the years 1895 and 1896," approved February 16, 1897. The relator is secretary of state and his term of office commenced on the 8th day of January, 1895. His salary was fixed at $2,400 per annum by an act entitled "An act reducing and regulating the salaries of certain state officers of the state of Nevada." (Stats. 1891, 104.) By an act entitled "An act to consolidate certain state offices in the state of Nevada" (Stats. 1893, 32), it is provided: "The secretary of state shall be ex officio clerk of the supreme court and ex officio state librarian." By its terms this act took effect on the 8th day of January, 1895, and by virtue of said *Page 379 
act the relator has been ex officio clerk of the supreme court from said date and has been performing the duties of that office.
An act to provide for the publication and distribution of the Nevada Reports (Stats. 1883, 78) provides:
"Sec. 2. The clerk of the supreme court shall prepare such decisions for publication, by giving the title of each case, a syllabus of the points decided, a brief statement of the facts bearing on the points decided (when the same are not sufficiently stated in the opinion), the names of counsel and a reference to such authorities as are cited and have a special bearing on the case, and it shall be the further duty of said clerk to prepare a full and comprehensive index to each volume of said decisions." * * *
"Sec. 5. Said clerk of the supreme court shall receive for his compensation as reporter of said decisions the sum of $600 per year, payable out of the same fund and in the same manner that the salaries of other state officers are paid; and he may, in his discretion, employ a competent attorney to assist him in the preparation of said decisions, who shall be allowed a reasonable compensation for his services not to exceed $700 for each volume."
The relator, during each of the years 1895 and 1896, prepared for publication, in accordance with the requirements of said act of 1883, all the decisions of the supreme court rendered during said two years, and to pay for said services said appropriation of $1,200 was made by said act of 1897. Counsel for relator contends that said act of 1883 and every part thereof remains in force. If this contention be correct, the writ prayed for must be granted.
The attorney-general contends, for respondent, that the above-named acts of 1891 and 1893, in effect, repealed the said act of 1883 in so far as it provides compensation for the clerk's services as reporter of the decisions of the supreme court.
The rule that courts are bound to uphold the prior law if it and a subsequent one may subsist together, or if it be possible to reconcile the two together, is well settled. (McCool v. Smith, 1 Black, 470; Endlich on the Interpretation of Statutes, sec. 210; see the numerous authorities cited by note *Page 380 
1.) Unless the latter statute is manifestly inconsistent with and repugnant to the former, both remain in force. (13 N. J. Ch. Rep. 290, and cases cited.) A general statute without negative words will not repeal the particular provisions of a former one unless the two acts are irreconcilably inconsistent. (State ex rel.Dunkle v. Beard, 21 Nev. 218.) The repeal, total or partial, of statutes by implication is not favored. As to this rule there can be no difference of opinion, and further authorities need not be cited.
Under the well-established rules for the construction of statutes has the provision of section 5 of the act of 1883, which allows the clerk compensation as reporter of the decisions of the supreme court, been repealed? This is the vital question in this case.
From the organization of the state government up to 1875 the office of the clerk of the supreme court was on the fee system. For certain specified acts to be performed he was allowed certain specified fees. By the statutes of 1875, 84, he was provided with a salary, and it was provided that the fees collected by the clerk thereafter "shall be paid into the state treasury." By an act (Stats. 1881, 43), his salary was reduced and fixed at $2,400 a year on and after the 1st day of January, 1883, and thus the salary remained up to January, 1895. By the act entitled "An act to provide for the publication and distribution of Nevada Reports," approved March 1, 1883, 78, supra, in addition to his salary of $2,400 he was allowed for compensation as reporter of the decisions of the supreme court the sum of $600 per year. It is evident that the salary was given him as compensation for performing the specific duties for which he had formerly been allowed certain fees, and that the compensation as said reporter was allowed him for the specific work of preparing the decisions of the supreme court for publication, which work does not come within or belong to the class of duties properly pertaining to the office of clerk of the supreme court. It requires particular skill and legal ability, which the class of duties belonging to the clerk's office does not require, and evidently for this reason the legislature authorized the clerk to employ a competent attorney to assist him in this work, which he did, and to pay for such assistance the legislature made an *Page 381 
appropriation for each volume published since the work was placed in the hands of the clerk.
The act of 1893, supra, which makes the secretary of state ex officio clerk of the supreme court, in effect abolished the $2,400 salary of the clerk. That result was evidently intended by the legislature.
We are of opinion that that result was the only result intended to be accomplished, so far as reducing the expenses or compensation incident to the clerk's office was concerned. We do not think that it can be reasonably inferred that the legislature, by abolishing a salary which had been provided in lieu of former fees for performing certain specific duties imposed upon the clerk by law, intended thereby to also abolish the compensation allowed him for performing certain other specified duties imposed upon him by another law, the latter duties being no part of the duties for the performance of which the salary had been given. We fail to find any conflict between the provision in question of said section 5 of the act of 1883 and any provision of any other act.
It is argued by the attorney-general that: "The salary of the secretary of state after January 1, 1895, was by the act of the legislature of the state of Nevada, approved March 21, 1891, fixed at $2,400, and it was not within the power of the legislature to increase or diminish the amount thus provided to be paid that officer during the term for which relator was elected, as is sought to be done in the case at bar. Such a course is in direct violation of the plain provisions of the constitution of this state." And he cites section 9, article XV, of the constitution, which provides: "The legislature may at any time provide by law for increasing or diminishing the salaries or compensation of any of the officers whose salary or compensation is fixed in this constitution; provided, no such change of salary or compensation shall apply to any officer during the term for which he may have been elected."
The salary of the secretary of state of $2,400 was fixed by said act of 1891 long prior to the commencement of the relator's term of office. The compensation allowed the clerk as reporter of said decisions was fixed by said act of 1883. The act of 1893, in making the secretary of stateex officio clerk *Page 382 
of the supreme court, fixed the relator's compensation as reporter of said decisions two years prior to relator's term of office. The said salary or said compensation fixed for the term of office to which relator has been elected has in no manner been changed; hence, section 9, article XV, of the constitution does not justify the respondent's refusal to draw said warrant.
It is further contended for respondent "that the action of the legislature in appropriating the sum of $1,200, for relator's services as reporter of the decisions of the supreme court during the years 1895 and 1896, was in direct violation of the constitution." And section 5, article XVII, of the constitution is cited, which provides certain salaries for the several state officers for the first term of office succeeding the formation of the state government, among which officers the secretary of state is named, and said section provides: "No officer mentioned in this section shall receive any fee or perquisites to his own use for the performance of any duty connected with his office, or for the performance of any additional duty imposed upon him by law."
In State, ex rel. H. C. Cutting, Superintendent ofPublic Instruction, v. C. A. LaGrave, State,Controller, 23 Nev. 120, the court said: "The office of superintendent and the various ex officio offices mentioned in these statutes are each a separate and distinct office, and their being vested in the same person does not change their nature in this respect." The court cited State v. Laughton, 19 Nev. 202;People v. Durick, 20 Cal. 94;Kinsey v. Kellogg, 65 Cal. 111.
Under the above authorities the offices of secretary of state, of ex officio clerk of the supreme court and the office of reporter of the decisions of the supreme court are separate and distinct offices, and their being vested in the same person does not change their nature in this respect.
If it was permissible under the constitution for the legislature to confer upon the secretary of state a separate and distinct office charged with separate and distinct duties, in no way naturally pertaining to the duties of the secretary's office, and he performs these duties, we are of opinion that there is no provision of the constitution that prohibits the *Page 383 
legislature from providing for paying him for said services. (Love v. Baehr, 47 Cal. 364.)
In Crossman v. Nightingill, 1 Nev. 323, Lewis, C. J., speaking for the court, said: "The constitutional restriction imposed by section 9, article XV, and section 33, article IV, is doubtless intended only to prevent the increase of salary or compensation of officers, as such officers, or for duties naturally belonging to their positions, and can scarcely be extended to prevent the allowance of a compensation to officers upon whom duties or responsibilities in no wise connected with their offices are imposed. * * * It would be putting a construction too restricted upon the constitutional limitation to hold that the provision which prohibits the increase of salary or compensation would prevent the holding of two offices by the same person, or the receipt of the salary of both by the same individual. We think the limitation in article XV, section 9, and article IV, section 33, should be confined to the increase of salary or compensation for the discharge of duties naturally belonging to a certain office and should not prohibit compensation for the performance of other and independent duties in no wise belonging to it."
The annual compensation of $600, allowed the relator as reporter of the decisions of the supreme court, is certainly not a fee or perquisite, in the meaning of section 5, article XVII, supra. Said section 5 of the act of 1883 not having been repealed, and not being in conflict with any provisions of the constitution, the writ of mandate prayed for must issue.
It is so ordered.
                       ON PETITION FOR REHEARING.